                  Case 2:20-cr-00114-WBS Document 45 Filed 08/10/21 Page 1 of 2



                                       United States District Court
                                       Eastern District of California
                          Before the Honorable WILLIAM B. SHUBB, JUDGE

                     CRIMINAL MINUTES - EVIDENTIARY HEARING

 UNITED STATES OF AMERICA,                              Time in Court:        4:40

 Plaintiff                                              CASE #: 2:20CR00114

 v.                                                     DATE:       August 10, 2021

 JAMEL DUPPRE STINSON,                                  Courtroom Deputy: Karen Kirksey Smith

 Defendant.                                             Court Reporter: Kimberly Bennett


Appearance(s) for Government:                         Appearance(s) for Defendant(s):

Adrian Kinsella                                        1.      Jamel Duppre Stinson (Present/In Custody)
                                                               Counsel: Douglas Beevers, AFD




Proceedings: Evidentiary Hearing Re Defendant’s Motion to Suppress (Docket No. 14) (DAY 1)


 10:00 a.m.   Hearing commences. Witness Christopher Bailey called and sworn to testify by Government.
              [Exhibits Identified and/or Admitted: Govt’s A (sealed), 1, 2, 3, 4, 4a, 4b, 5, 5a, 5b, 6a, 6b, 8a, 8b, 8.]
 10:50 a.m.   Court recessed.
              Hearing resumes. Witness resumes on direct. [Exhibits Identified and/or Admitted: 8, 2, 6b, 7, 7a,
              7b.]
 11:30 a.m.   Witness on cross-examination by Defendant.
 11:56 a.m.   Court recessed.
 1:23 p.m.    Hearing resumes. Witness on re-direct by Government.
 1:25 p.m.    Witness questioned by the Court.
 1:41 p.m.    Witness on re-cross by Defendant. Witness excused.
 1:42 p.m.    Witness Melvin Buford called and sworn to testify by Defendant. [Exhibits Identified and/or
              Admitted: Deft’s A.] Witness excused.
 1:49 p.m.    Counsel argue admission of Defendant’s Exhibit A as it pertains to witness Daniel O’Kelly, and
              his availability to testify today.
 2:05 p.m.    Court recessed.
 2:20 p.m.    Hearing resumes. Court confers with counsel re having witness Daniel O'Kelly appearing via
              Zoom. Witness is now present.
 2:22 p.m.    Witness Daniel Gregory O'Kelly called and sworn to testify by Defendant (via Zoom).
              [Exhibits Identified and/or Admitted: Deft’s B, A.]
                Case 2:20-cr-00114-WBS Document 45 Filed 08/10/21 Page 2 of 2



 2:38 p.m.   Witness on cross-examination by Government. [Exhibits Identified and/or Admitted: Govt's A
             sealed).]
 2:45 p.m.   Court recessed.
 3:00 p.m.   Hearing resumes. Witness resumes on cross-examination. [Exhibits Identified and/or Admitted:
             Govt's A (sealed).
 3:39 p.m.   Witness questioned by the Court.
 3:57 p.m.   Witness on re-direct by Defendant.
 3:59 p.m.   Witness on re-cross by Government. Witness excused.
 4:05 p.m.   Defendant moves Exh. C into evidence. (Admitted on a limited bases as noted on the record
             (2016 - 2020).
 4:07 p.m.   Defendant makes closing arguments.
 4:21 p.m.   Government makes closing arguments.
 4:33 p.m.   Court states FINDINGS on the record and DENIES Defendant’s Motion to Suppress (Docket
             No. 14).
 4:50 p.m.   Court Adjourned. A Status Conference is set for August 23, 2021 at 9:00 a.m for further
             proceedings.


Other:       Counsel and courtroom deputy review admitted exhibits to go to the court for determination of
             Findings. Counsel agree to the return of exhibits and sign the Receipt for Exhibits form (filed
             today). (Filed Exhibit Lists, Witness lists.)
